Citation Nr: 0021411	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-18 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic instability and post-traumatic 
stiffness of the right ankle with neuritis of the sural nerve 
from November 16, 1994 to February 6, 1996.  

2.  Entitlement to an evaluation in excess of 40 percent for 
post-traumatic instability and post-traumatic stiffness of 
the right ankle with neuritis of the sural nerve from May 1, 
1996 to February 29, 2000.  

3.  Entitlement to an evaluation in excess of 20 percent for 
post-traumatic instability and post-traumatic stiffness of 
the right ankle with neuritis of the sural nerve from March 
1, 2000.  

4.  Entitlement to service connection for a gynecological 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1992 to 
November 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

In May 1998 the Board remanded this case for further 
development and it has since been returned for further 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim for an increased evaluation for the 
right ankle disability has been obtained.  

2.  From November 16, 1994 to February 6, 1996, the veteran's 
right ankle disability was manifested by moderate limitation 
of motion with additional functional loss due to pain and 
instability.  

3.  From May 1, 1996 to February 29, 2000 the veteran's right 
ankle disability was manifested primarily by not more than 
moderately severe incomplete paralysis of the sciatic nerve.

4.  From May 1, 1996, the veteran's right ankle disability 
has included a painful and tender scar.  

5.  The claim of entitlement to service connection for a 
gynecological disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
post-traumatic instability and post-traumatic stiffness of 
the right ankle with neuritis of the sural nerve from 
November 16, 1994 to February 6, 1996 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (1999).

2.  The criteria for an evaluation in excess of 40 percent 
for post-traumatic instability and post-traumatic stiffness 
of the right ankle with neuritis of the sural nerve from May 
1, 1996 to February 29, 2000 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.25, 4.40, 4.45, 4.68, 4.71a, 4.124a, Diagnostic Codes 5271-
8520 (1999).

3.  The criteria for a separate 10 percent rating for a 
tender and painful right ankle scar have been met from May 1, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.118, Diagnostic Code 7804 (1999).

4.  The criteria for an increased evaluation of 30 percent 
for post-traumatic instability and post-traumatic stiffness 
of the right ankle with neuritis of the sural nerve from 
March 1, 2000 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.25, 4.40, 4.45, 
4.71a, 4.124a, Diagnostic Codes 5271-8520 (1999).



5.  The claim of entitlement to service connection for a 
gynecological disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ankle Disability

Factual Background

Service medical records reveal that the veteran was seen in 
March 1993 with a four month history of chronic right ankle 
pain associated with giving out.  Examination of the right 
ankle revealed no edema but tenderness to the lateral, 
anterior, and posterior joint line.  There was no ecchymosis, 
no effusion, and no anterior Drawer's sign.  Dorsiflexion was 
20 degrees, plantar flexion was 45 degrees, inversion was 30 
degrees, and eversion was 20 degrees.  A roentgenograph 
revealed no evidence of a fracture.  A sugar tong/posterior 
splint and crutches were provided.  

The veteran's right ankle condition continued to be followed 
through December 1993 with improvement and full range of 
motion generally reported.  Her primary symptom during this 
period was right ankle pain.  

In December 1993 the veteran reported chronic right ankle 
pain with giving out.  X-ray examination revealed mild 
swelling with no evidence of a fracture.  Subsequent 
examination revealed a negative Drawer but a positive "ANNT-
FLIG."  The impression was mild lateral ankle instability.  

In January 1994 the veteran reported increased pain and 
giving away of the right ankle.  Dorsiflexion of the right 
ankle was indicated as being "-5" degrees.  Plantar flexion 
was 45 degrees, inversion was 35 degrees (as opposed to 50 
degrees on the left), and eversion was 10 degrees.  Pain was 
noted during the end range of inversion.  

There was diffuse but mild tenderness over the lateral 
ligament of the right ankle.  There was no effusion, and the 
Drawer sign was negative.  The assessment was decreased 
strength of the right ankle.  The other portion of the 
assessment is illegible.  

On follow-up examination in January 1994, the veteran walked 
with a mild limp.  She was able to half squat; however, this 
was performed with ankle pain.  Single right heel raise was 
performed with much pain and difficulty.  The ankle had full 
range of motion; however, there was pain on dorsiflexion, 
inversion, and eversion.  The assessment was significant 
ankle pain.  

On follow-up in February 1994, the veteran reported continued 
pain and giving away of the right ankle.  During one 
examination at the physical therapy department, limitation of 
motion was indicated with tenderness of the Achilles tendon.  
Motor strength was 4/5.  

During another examination conducted by a physician on the 
same day, diffuse ankle tenderness was noted with a negative 
Drawer sign and no instability.  On follow-up in March 1994, 
the veteran reported good improvement in her ankle pain.  
Testing revealed "tremendous" improvement in all motions.  
Gait was normal and there was full range of motion.  Some 
tenderness was reported, but there was no swelling.  

On follow-up in April 1994, the veteran reported that her 
symptoms were somewhat better and that she was currently 
running 1.5 to 2 miles three times per week.  On examination 
there was no tenderness in the "ATFL" and no "CF" 
tenderness.  There was tenderness in the Achilles tendon.  
The impression was improving instability and "TA" 
tendonitis.  

Range of motion testing in April 1994 revealed 5 degrees 
dorsiflexion, 20 degrees plantar flexion, 45 degrees 
inversion, and 25 degrees eversion.  There was tenderness to 
palpation over the anterior lateral malleolus and the 
Achilles tendon.  

There was positive giving out.  Motor strength was 5/5 in 
general, but was 4+/5 on right eversion and inversion.  

On subsequent follow-up in April 1994, the right ankle was 
described as being grossly within normal limits; however, it 
was diffusely tender to palpation, most notably over the 
Achilles tendon, and the dorsal and plantar surfaces of the 
foot.  An x-ray revealed no ligamentous instability and no 
bony pathology.  The assessment was possible Achilles 
tendonitis.  

In June 1994 the veteran reported that her symptoms had 
worsened over the previous month.  Physical examination 
revealed a positive Drawer and positive instability with 
inversion.  There was positive "CF" and "ATFL" "TEND," 
and positive peroneal tenderness.  The impression was a poor 
response to physical therapy despite significant improvement 
in muscular strength.  

Chronic right ankle pain on all weight bearing activities was 
reported on follow-up in June 1994.  Examination revealed no 
obvious laxity, and an anterior Drawer sign was negative.  

In July 1994 it was noted that a bone scan of the right foot 
revealed an overuse stress change of the ankle.  Examination 
of the right ankle revealed tenderness to palpation around 
the lateral malleolus, the lateral dorsal aspect of the 
forefoot, and all along the Achilles tendon.  Dorsiflexion 
was from 0 to 15 percent.  Eversion and inversion were 
normal, and there was no swelling.  It was suspected that the 
veteran had reflex sympathetic dystrophy.  

On follow-up in July 1994 the veteran reported increased pain 
when standing for more than 10 minutes.  Pain was described 
as an eight on a scale of one to ten.  Motor strength in the 
right ankle was 4+/5 as opposed to 5/5 in the left ankle.  
Range of motion testing revealed "-5" degrees dorsiflexion, 
30 degrees plantar flexion, and 15 degrees eversion.  The 
figure for inversion is illegible.  

In March 1995 the RO granted service connection for the 
veteran's right ankle disability assigning a 10 percent 
rating, effective from November 16, 1994.  The veteran 
appealed this decision.  

Medical records from the Beaumont Outpatient Clinic (OPC) 
reveal that x-rays of the right foot were taken in June 1995.  
The veteran reported frequent swelling up to her calf.  
Examination revealed right ankle and foot pain.  Multiple 
views of the right ankle were described as unremarkable.  In 
addition, x-rays of the right foot were described as 
negative.  

In August 1995 the veteran was seen at the Houston VA Medical 
Center (VAMC) with complaints of chronic lateral pain of the 
right ankle and foot, stating that she was unable to walk a 
distance and that it felt like it would give out.  
Examination revealed tenderness over the lateral malleolus 
ligament and a positive anterior Drawer sign.  Sensation was 
intact and pulses were strong.  The assessment was right 
ankle instability.  

On follow-up in September 1995 examination revealed 
generalized ligamental laxity with a positive anterior Drawer 
and positive varus instability.  There was tenderness over 
the lateral malleolus.  These symptoms continued to be 
reported in November 1995, and surgery was recommended.  

In February 1996 the veteran was admitted to undergo surgery 
and repair of her right ankle ligament instability.  

In March 1996 a progress note documented that the veteran was 
status post right ankle "scope" and repair of the "ATL" 
ligament.  It was reported that she was doing well and that 
the wound was healing well.  

In April 1996 the RO granted a 100 percent evaluation for the 
right ankle disability based on surgical or other treatment 
necessitating convalescence, effective from February 7, 1996 
to April 30, 1996.  The 10 percent rating was reinstated, 
effective May 1, 1996.  

An August 1996 VA follow-up noted that the veteran was doing 
well with no complaints of instability.  The only exception 
was persistent discomfort at the incision site and along the 
dorsal forefoot.  There was positive tenderness along the 
incision site.  The incision site was found to be well-
healed.  

In February 1997 a VA joints examination was conducted.  The 
veteran reported recurrent sprains of the lateral ligaments 
of the right ankle with recurrent instability.  She reported 
that her stability had improved following the surgery but 
that she still required part-time bracing and care with 
stairs or uneven ground.  She noted more stiffness in her 
right ankle since the surgery.  She also noted intermittent 
numbness over the lateral three toes of her left foot.  

The veteran reported that she had returned to her work at the 
hospital but had to limit the amount of time she spent on her 
feet.  Examination revealed a 10 centimeter curved incision 
over the posterior-lateral aspect of the right ankle.  The 
fibula was nontender.  Peroneal tendons were intact.  
Sensation was slightly decreased over the sural nerve 
distribution.  Ankle dorsiflexion was 5 degrees and plantar 
flexion was 25 degrees.  Anterior drawer for the talus was 
found to be negative.  She demonstrated mild to moderate 
apprehension with stretching of the lateral ligaments on 
eversion testing.  Subtalar motion was described as 
satisfactory.  X-rays demonstrated a minimal spur at the 
fibula-talar joint.  There were no loose bodies or 
calcification.  The diagnosis was post-traumatic instability 
and post-traumatic stiffness of the right ankle, and neuritis 
of the sural nerve, moderately symptomatic.  

In October 1997 the RO, in pertinent part, assigned a 40 
percent rating for the veteran's right ankle disability, 
effective May 1, 1996.  

In January 1999 a VA joints examination was conducted.  The 
veteran currently reported right ankle pain and occasional 
instability.  The pain was described as being primarily in 
the Achilles region and over the dorsal lateral aspect of the 
foot.  

She also reported occasional diminished sensation over the 
lateral aspect of the foot and ankle.  She stated that she 
was currently employed as a laboratory assistant.  

On examination, there was a well-healed 12 centimeter 
incision over the posterior lateral aspect of the right 
ankle.  Range of motion testing revealed 40 degrees plantar 
flexion, 10 degrees dorsiflexion, and normal eversion and 
inversion.  She had an increased tailer tilt laterally.  She 
also had slightly increased anterior glide and plantar 
flexion.  Diminished sensation was noted to the lateral 
aspect of the ankle and foot, consistent with a sural nerve 
injury.  X-rays of the ankle revealed questionable 
degenerative changes along the distal aspect of the tibia.  
No significant osteophyte formations were noted.  The 
impression was right lateral ankle ligament rupture with 
resultant instability and subsequent surgery with mild to 
moderate residual symptoms.  

In May 1999 a VA peripheral nerves examination was conducted.  
The veteran reported increased pain in the right ankle as 
well as numbness and tingling in the lateral aspect of the 
right foot since undergoing the surgery in 1996.  She 
reported that these symptoms had limited her ability to do 
any physical activity such as working out or running as well 
as her ability to stand for a prolonged time, but that it had 
not otherwise affected her day-to-day life aside from it 
being an annoyance.  

It was noted that x-rays had revealed the presence of a 
minimal amount of soft-tissue swelling in the lateral 
malleolus area.  A nerve conduction study revealed the sural 
nerves on the right and left to be conducting normally.  She 
also had normal nerve conductions of the right superficial 
peroneal nerve.  Examination revealed normal motor 
functioning in both lower extremities.  Motion in the right 
ankle was limited.  Sensory examination revealed decreased 
pinprick, light-touch, as well as temperature in the 
distribution of the right sural nerve.  Deep tendon reflexes 
were physiologic and symmetric in the lower extremities.  

The diagnosis was status post right ankle pain with 
complaints and findings on examination suggestive of sural 
nerve neuritis or traumatic neuropathy, but normal conduction 
studies of the right sural nerve.  

In December 1999 the RO reduced the evaluation for the right 
ankle disability from 40 percent to 20 percent.  The decision 
appeared to base this reduction on the fact that the 
disability was manifested by moderate, incomplete paralysis 
rather than moderately severe, incomplete paralysis.  
However, it was also indicated on the following page that the 
20 percent was based on a combined rating of 10 percent for 
the neurological symptoms and a 10 percent rating based on 
limitation of motion.  This was reaffirmed in the subsequent 
February 2000 supplemental statement of the case.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of her earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he/she should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Normal arc of motion in the ankle is from 0 to 20 degrees for 
dorsiflexion and from 0 to 45 degrees for plantar flexion.  
38 C.F.R. § 4.71, Plate II (1999).  

The Rating Schedule provides compensation for limitation of 
motion of the ankle that is moderate (10 percent) or marked 
(20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Rating Schedule provides compensation for complete 
paralysis of the sciatic nerve (80 percent).  Complete 
paralysis is manifested by the following symptoms: the foot 
dangles and drops, no active movement possible of muscles 
below the knee, flexion of knee weakened or (very rarely) 
lost.  Compensation is also provided for incomplete paralysis 
that is severe, with marked muscular atrophy (60 percent), 
moderately severe (40 percent), moderate (20 percent), and 
mild (10 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Pursuant to 38 C.F.R. § 4.68, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).  


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, she has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

In this regard, a review of the record indicates that the 
development requested by the Board in its May 1998 remand has 
been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Specifically, the RO obtained additional VA  
treatment records pertaining to the veteran and by June 1998 
letter, the RO afforded her the opportunity to identify 
additional treatment records which were pertinent to her 
claim.

The record also shows that the RO scheduled (and the veteran 
attended) a VA examination of the joints in January 1999 and 
a VA examination of the peripheral nerves in May 1999.  The 
report of the examination is thorough and is responsive to 
the Board's May 1998 remand questions.  In particular, the 
Board is of the opinion that these examinations address the 
veteran's symptomatology, including pain and other 
limitations, in sufficient detail for rating purposes.  Thus, 
the Board finds that the development completed in this case 
is in full compliance with the Board's remand instructions.  
Stegall, supra.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's right ankle 
disability.  The Board has found nothing in the historical 
record which would lead to a conclusion that the evidence of 
record is not adequate for rating purposes.  

Initial Rating Period: November 16, 1994 to February 6, 1996

During the initial rating period, the veteran's right ankle 
disability was rated as 10 percent disabling under Diagnostic 
Code (DC) 5271 based on limitation of motion of the ankle.  A 
20 percent rating for limitation of motion of the ankle 
requires marked limitation of motion and is the maximum 
rating available under DC 5271.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

The Board is of the opinion that the medical evidence 
pertaining to the initial rating period does not establish 
that the veteran's right ankle disability was manifested by 
marked limitation of motion.  Examinations conducted within 
the initial period indicated significant impairment of 
dorsiflexion, typically noting either -5 or 5 degrees.  
Normal dorsiflexion is from 0 to 20 degrees.  38 C.F.R. 
§ 4.71, Plate II (1999).  However, with one exception, 
examinations also consistently revealed 45 degrees of plantar 
flexion.  Normal plantar flexion is from 0 to 45 degrees.  
Id.  In addition, the one exception showed plantar range of 
motion to be limited to only 30 degrees.  The Board is of the 
opinion that the veteran's plantar flexion persuasively 
demonstrates that limitation of motion was not marked during 
the initial rating period.  Therefore, a higher rating based 
on DC 5271 is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  

However, the Board is of the opinion that an additional 10 
percent rating is warranted for additional functional loss 
due to pain and other pathology.  38 C.F.R. § 4.40 and 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Service medical and post-service medical records dated during 
the initial rating period document relatively consistent 
complaints of diffuse and significant tenderness in the right 
ankle area, particularly the Achilles tendon.  In addition, 
the record also documents a relatively consistent history of 
instability of the right ankle with positive objective 
findings on examination.  

The Board is of the opinion that the severity of the pain 
documented in the record and the history of instability 
combined to result in additional functional loss of the right 
ankle due to pain and instability.  The Board therefore 
concludes that an additional 10 percent rating is warranted 
for additional functional loss due to pain and instability of 
the right ankle during the initial rating period.  38 C.F.R. 
§§ 4.40, 4.45.  

Thus, the veteran's right ankle disability warrants a 
combined 20 percent rating based on limitation of motion and 
additional functional loss due to pain and instability of the 
right ankle.  

20 percent represents the maximum rating for limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Therefore, a rating in excess of 10 percent based on 
additional functional loss due to pain or other pathology 
under sections 4.40 and 4.45 is not warranted as it would 
result in a rating in excess of the maximum rating for 
limitation of motion of the ankle.  It has been held that 
consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  

In addition, the Board notes that the right ankle disability 
was not manifested by ankylosis, malunion of the os calcis or 
astragalus, or by astragalectomy.  Therefore, DC's 5270, 
5272, 5273, and 5274 are not for application in this 
decision.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272, 5273, and 5274.  

Nor is there any evidence from the record that the veteran's 
right ankle disability resulted in damage to the nerves that 
would warrant a separate rating during the initial rating 
period.  38 C.F.R. § 4.124a.  The veteran reported no 
symptoms of paralysis, neuritis, or neuralgia, and none of 
these symptoms were noted in examinations of the veteran 
during the initial rating period.  In fact, sensation was 
found to be intact and pulses were strong on examination in 
August 1995 at the Houston VAMC.  



As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that, based on the evidence of record, that 
the right ankle disability warranted an initial rating of 20 
percent from November 16, 1994 to February 6, 1996.  

Second Rating and Third Periods: May 1, 1996 to February 29, 
2000, and March 1, 2000 to the Present

The Board is analyzing the third or current rating period 
along with the second rating period because the current 
rating period is based on a reduction of the evaluation of 
the right ankle disability.  This reduction is based on 
medical evidence that falls within the time frame of the 
second rating period: May 1, 1996 to February 29, 2000.  
Therefore, the current period will be analyzed along with the 
second period.  

The veteran's right ankle disability was evaluated as 40 
percent disabling during the second rating period and during 
the current or third period is evaluated as 20 percent 
disabling.  The current 20 percent evaluation is based on a 
combination of a 10 percent evaluation for limitation of 
motion and a 10 percent evaluation for incomplete paralysis.  
The RO appears to have based its previous 40 percent rating 
for the second rating period on incomplete paralysis.  




As stated above, the veteran's right ankle disability was 
rated as 40 percent disabling during the second rating 
period.  In order to obtain a rating higher than 40 percent 
under DC 8250, the right ankle disability would have to be 
manifested by severe, incomplete paralysis with marked 
atrophy or by complete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

Under the current rating period, the right ankle disability 
is evaluated as 10 percent disabling.  The next higher rating 
(20 percent) requires moderate symptomatology.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  

The probative evidence establishes that the veteran's right 
ankle disability was not manifested by severe incomplete 
paralysis nor by complete paralysis during the second period.  
The Board also concludes that that an evaluation in excess of 
10 percent for the veteran's neurological symptoms is not 
warranted for the current rating period.  

The February 1997 VA examiner concluded that the veteran's 
symptoms were only moderate.  Furthermore this conclusion was 
made in the context of the entire right ankle diagnosis which 
listed instability and stiffness in addition to the 
neurological symptoms.  The examiner did not specifically 
conclude that her neurological symptoms were moderate.  To 
the contrary, sensation over the sural nerve was described as 
only being slight.  More significantly, while decreased 
sensation was noted during the May 1999 VA examination, nerve 
conduction studies were found to be normal and symmetrical.  
Finally, the veteran was noted as stating in February 1997 
that the numbness was only intermittent and that it was 
occasional in January 1999.  

This constitutes persuasive evidence that a rating in excess 
of 40 percent based on severe, incomplete paralysis or 
complete paralysis is not warranted during the second period.  

It also constitutes persuasive evidence that a rating in 
excess of 10 percent for the veteran's right ankle 
neurological symptoms is not warranted during the current 
rating period, as the neurological symptoms were indicated as 
being mild, and recent laboratory studies were negative.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board has considered whether the veteran's right ankle 
disability warrants separate additional ratings based on 
limitation of motion and additional functional loss due to 
pain or other pathology.  However, in light of the amputation 
rule, the Board finds that any provisions that could provide 
for an additional rating are not for application in the 
second rating period.  

The regulations at 38 C.F.R. § 4.68 prohibit an evaluation of 
higher than 40 percent for any combination of service-
connected disabilities below the knee.  See 38 C.F.R. 4.68 
and 4.71a, Diagnostic Code 5165.  

To assign an additional rating under any separate provisions 
would result in a violation of the amputation rule because 
the veteran's single right ankle disability was already rated 
at 40 percent for the second rating period.  Therefore, 
evaluation of separate rating provisions in order to 
determine whether an additional or separate rating is 
warranted is not for application for the second period.  See 
38 C.F.R. § 4.68.  

With respect to the current rating period, separate 
additional ratings may still be applied since the current 
rating is only 20 percent.  As was stated previously, the 
Rating Schedule provides compensation for limitation of 
motion of the ankle that is moderate (10 percent) or marked 
(20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

On VA examination in February 1997, right ankle dorsiflexion 
was 5 degrees and plantar flexion was 25 degrees.  On VA 
examination in January 1999 plantar flexion was at 40 degrees 
and dorsiflexion was at 10 degrees.  Eversion and inversion 
were normal.  

As was stated previously, normal arc of motion in the ankle 
is from 0 to 20 degrees for dorsiflexion and from 0 to 45 
degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II 
(1999).  

The Board concludes that the veteran's right ankle disability 
warrants a 10 percent rating based on moderate limitation of 
motion during the current period based on DC 5271 for 
limitation of motion.  The Board is of the opinion that the 
next higher rating (20 percent) is not warranted because the 
objective findings do not support a finding of marked 
limitation of motion.  

In particular, objective measurements of plantar flexion were 
no less than 24 degrees, and the most recent reading was 40 
degrees, only five degrees less than normal.  This 
constitutes persuasive evidence that a 20 percent rating 
based on marked limitation of motion is not warranted during 
the second or current rating period.  

However, the Board is of the opinion that an additional 10 
percent, and thus a 20 percent rating, is warranted based on 
additional functional loss due to pain or other pathology.  
See 38 C.F.R. §§ 4.25, 4.40, 4.45.  Pain on movement 
continued to be documented following the February 1996 
surgery.  While the veteran noted that her stability had 
improved following the 1996 surgery she also reported that 
she continued to require part-time bracing.  This was 
objectively verified on VA examination in January 1999 during 
which an increased tailer tilt and slightly increased 
anterior glide were noted.  Thus, while there was 
improvement, the veteran still manifested additional 
functional loss due to pain and instability.  In light of the 
above and the benefit of the doubt rule, the Board concludes 
that an additional rating of 10 percent is warranted for 
additional functional loss due to pain and instability during 
current rating period.  38 C.F.R. §§ 4.3, 4.40, 4.45.  

As was stated above, 20 percent represents the maximum rating 
for limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

A higher additional rating is therefore not warranted as it 
has been held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston, supra  

The Board notes that the right ankle disability was not 
manifested by ankylosis, malunion of the os calcis or 
astragalus, or by astragalectomy during the second or current 
rating periods.  Therefore, DC's 5270, 5272, 5273, and 5274 
are not for application for the current rating period.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, and 
5274.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1998).

In August 1996 persistent discomfort along the surgical 
incision site was noted.  The incision site was found to be 
well-healed.  While subsequent examinations have noted the 
presence of the surgical scar, they have not clearly 
addressed whether the scar was tender and painful.  No clear 
conclusions were made that it was either nontender or tender.  
Therefore, as the only examination that addressed the level 
of pain in the scar found that the scar was painful, and 
resolving any doubt in favor of the veteran, the Board 
concludes that a separate 10 percent rating is warranted for 
a tender and painful scar effective from May 1, 1996.  

The Board specifically notes that the 10 percent rating for 
the tender and painful scar is applicable to both the second 
and current rating periods.  Although the amputation rule 
generally precludes the combined rating of a disability that 
exceeds that rating for the amputation, 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 through 7804 indicates in a "NOTE" 
that the 10 percent rating for a scar will be assigned even 
though the rating may exceed the amputation value for the 
limited involvement.  

In sum, the Board concludes that the veteran's right ankle 
disability does not warrant an evaluation in excess of 40 
percent for the second rating period, and that a combined 30 
percent rating is warranted from March 1, 2000.  A separate 
10 percent rating for a tender and painful scar is warranted 
from May 1, 1996.  38 C.F.R. § 4.25(a).  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an evaluation in excess of 40 percent from May 1, 
1996 to February 29, 2000.  However, the Board also finds 
that a 30 percent rating is warranted for the veteran's right 
ankle disability from March 1, 2000.  

Gynecological Disorder

Factual Background

Review of the service medical records discloses that a pap 
smear was performed in April 1993 revealing rare cellular 
changes which were found to be compatible with human 
papilloma virus (HPV) effect.  

On follow-up a specimen was taken in September 1993 and found 
to show rare cells with changes suggestive of condyloma, as 
well as reactive and degenerative changes.  

In October 1993 the veteran was seen for left lower quadrant 
pain with a history of an ovarian cyst.  She also reported 
urinary urgency.  On examination the left groin was tender 
without a mass.  The pertinent assessment was a probable 
ovarian cyst.  

A urine culture performed in October 1993 revealed no 
growths, and a culture taken from the vagina area revealed no 
Gardnerella, Neisseria, or beta-hemolytic Streptococci 
species.  Enzyme immunoassay performed in October 1993 was 
found to be negative for Chlamydia.  

A pelvic ultrasound was performed in November 1993 for 
evaluation of left lower quadrant pain and a history of 
ovarian cysts.  The study was described as normal.  

In September 1993 a pap smear revealed cellular changes.  In 
February 1994 a microscopic study revealed mucoid material 
and endocervical glands negative for dysplasia or malignancy 
in the sections examined.  Cervical biopsy revealed 
stratified epithelium overlying the fibrovascular connective 
tissue, as well as changes suggestive of but not diagnostic 
for HPV.  The postoperative diagnosis was a low grade 
squamous intraepithelial lesion (LGSIL)/HPV.  A culture taken 
in February 1994 revealed no Neisseria species, and a urine 
culture revealed no growth.  

A smear taken in March 1994 revealed a LGSIL.  Subsequent 
gynecological evaluations in March and September 1994 were 
within normal limits.  The separation examination report 
noted a history of abnormal pap smears.  

In December 1994 the veteran submitted a claim for, in 
pertinent part, abnormal pap smears.  

VA records indicate that a pap smear was taken in March 1995.  
The result of that test is not on file.  VA records from 
October 1995 indicate that thyroid testing was scheduled.  

A VA medical record from January 1996 shows that the veteran 
was being seen for complaints of her heart racing at work.  
Also reported was shaking and chest pain.  It was noted that 
her thyroid had been found to be within normal limits.  The 
other impressions were palpitations and a history of an 
ovarian cyst.  

In January 1999 a VA gynecological examination was conducted.  
The examiner noted that the record did not contain any 
gynecological reports; however, the examiner also noted that 
the veteran was currently reporting that she was not having 
any gynecological problems.  She reported a history of an 
ovarian cyst that was surgically removed in 1998 at St. 
Elizabeth's Hospital.  She reported that endometriosis was 
suspected but not found.  She also reported that a pap smear 
performed in October 1998 was negative.  Examination revealed 
a normal thyroid.  Breasts were without masses or discharge.  
Pelvic examination revealed "BUS" to be normal.  Her cervix 
had no lesions.  The examiner again noted that the October 
1998 pap smear was negative.  The adnexa were without masses 
and were nontender.  Rectovaginal was negative.  The 
impression was a normal abdominal examination.  No tenderness 
of evidence of an ovarian cyst were found.  No gynecological 
diagnosis was documented.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  



Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that her claim is well grounded; that is, that her claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
her claim of entitlement to service connection for a 
gynecological disorder must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The veteran has failed to provide evidence that she is 
suffering from a current gynecological disability.  The 
veteran has contended that her abnormal pap smears could 
eventually lead to further problems.  Nonetheless, a 
laboratory finding, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet App 282 (1999); 
VBA Letter 99-115 (noting that service connection would not 
be warranted where there are asymptomatic HPV infections, 
identified only as an abnormal finding on a Pap smear); see 
also 38 C.F.R. § 3.303(b); 61 Fed. Reg. 20440.  

Furthermore, the veteran herself acknowledged that her most 
recent pap smear performed in October 1998 was negative.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that 
veteran was not entitled to service connection where there 
was a total lack of evidence of any hypertension existing 
since service).  

The most recent VA examination found no evidence of a current 
gynecological disability.  However, the veteran did mention 
having an ovarian cyst removed in August of 1998 at St. 
Elizabeth's Hospital.  

The record reveals documentation of a history of an ovarian 
cyst in service.  However, the veteran has failed to provide 
medical evidence of a nexus between a current ovarian cyst 
disability and service.  There are no documented medical 
opinions or other competent evidence of record linking a 
current ovarian cyst (assuming that such a disability 
currently exists) disability to military service.  In 
addition, there is no evidence that any chronic disease was 
shown in service or during an applicable presumption period.  
Nor is there medical evidence of a relationship between the 
veteran's current ovarian cyst and any alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  

The veteran's own opinions and statements will not suffice to 
well-ground her claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's gynecological disorder is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground her claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).



While she has indicated the existence of evidence that could 
establish post-service diagnosis of an ovarian cyst, she has 
not indicated that such evidence would well-ground her claim, 
i.e., provide a nexus between a current gynecological 
disorder and her military service.  See McKnight, supra.  

Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for a gynecological 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board notes that in May 1998 it requested the RO to 
obtain VA records on remand, specifically noting that a pap 
smear test from 1995, a thyroid test conducted in the fall of 
1995, a pap smear test requested in January 1996, and any 
other outstanding VA records.  

The RO subsequently requested VA records from January 1996.  
It did not attempt to obtain records prior to January 1996.  
The Board concludes that this is harmless error that does not 
prejudice the veteran.  First, records from January 1996 
indicate that the veteran's thyroid condition had been found 
to be normal.  

Second, no gynecological disorders were found during the 
January 1999 VA examination.  Third, the veteran reported 
during the January 1999 VA gynecological examination that she 
was not having any gynecological problems and that her 
October 1998 pap smear was negative.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

The Board therefore believes that a remand of this case for 
the purpose of attempting to obtain the above-mentioned 
records, where the appellant has already submitted more 
recent and therefore pertinent medical evidence and where, in 
the case of the thyroid testing, the record indicates that 
the tests were normal, would serve no useful purpose and 
would only impose unnecessary burdens on VA and the 
appellant.  See 38 U.S.C.A. § 7261(b); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Bernard, supra.

As the veteran's claim for service connection of a 
gynecological disorder is not well grounded, the doctrine of 
reasonable doubt has no application to her claim.  


ORDER

Entitlement to an initial rating of 20 percent for post-
traumatic instability and post-traumatic stiffness of the 
right ankle with neuritis of the sural nerve from November 
16, 1994 to February 6, 1996 is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.  

Entitlement to a rating in excess of 40 percent for post-
traumatic instability and post-traumatic stiffness of the 
right ankle with neuritis of the sural nerve from May 1, 1996 
to February 29, 2000 is denied.  

Entitlement to a separate evaluation of 10 percent for a 
tender and painful right ankle scar from May 1, 1996 is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  

Entitlement to an increased rating of 30 percent for post-
traumatic instability and post-traumatic stiffness of the 
right ankle with neuritis of the sural nerve from March 1, 
2000 is granted, subject to the governing criteria applicable 
to the payment of monetary benefits.  

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a gynecological 
disorder, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

